Citation Nr: 0901312	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-10 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus.

5.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
October 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).

A motion to advance this case on the Board's docket was 
received and granted by the Board in December 2008, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2008).

The issue of entitlement to service connection for left ear 
hearing loss is addressed in the Remand portion of the 
decision below, and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
period of presumed exposure to Agent Orange by regulation.

2.  The veteran's prostate cancer is etiologically related to 
service, to include exposure to herbicide therein.

3.  The veteran does not have a current diagnosis of right 
ear hearing loss for VA purposes.

4.  A May 1985 rating decision denied entitlement to service 
connection for tinnitus.


5.  The additional evidence received since the time of the 
final May 1985 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for tinnitus.

6.  The veteran's currently diagnosed tinnitus is related to 
his military service.

7.  The veteran's service treatment records show no diagnosis 
of hypertension in service, and the postservice medical 
evidence of record does not show that the veteran had 
diagnosed hypertension within one year of service separation.

8.  The evidence of record does not relate the veteran's 
currently diagnosed hypertension to service, or to a service-
connected disorder.


CONCLUSIONS OF LAW

1.  Prostate cancer was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Right ear hearing loss was not incurred in, or aggravated 
by, active military service, and sensorineural hearing loss 
cannot be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for tinnitus is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2008).

4.  Tinnitus was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).

5.  Hypertension was not incurred in, or aggravated by, 
active military service, and is not proximately due to or the 
result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection 
for hearing loss, hypertension, and prostate cancer, and to 
reopen a finally decided claim for service connection for 
tinnitus, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in October 2005 satisfied the 
duty to notify provisions with respect to the claims for 
hearing loss, tinnitus, and hypertension, and a letter dated 
in May 2006 satisfied the duty to notify provisions with 
respect to the veteran's claim for prostate cancer.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating by a letter dated in March 2006, and in the May 2006 
letter noted above.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  
While the veteran was not notified of the regulations 
pertinent to his claim to reopen the issue of entitlement to 
service connection for tinnitus, that claim is being reopened 
and granted on the merits; thus, there is no risk that any 
lack of notice with respect to that issue will prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Kent v. Nicholson, 20 Vet. App 1 (2006).

Ultimately, the purpose behind the notice requirement has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that although VCAA notice errors 
are presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication), cert. granted as Peake v. 
Sanders, ____ U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-
1209).; Overton v. Nicholson, 20 Vet. App. 427 (2006).


The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA 
examinations were conducted in January 2006 and May 2006.  
38 C.F.R. § 3.159(c) (4).  Although the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, a VA examination was not accorded the veteran with 
respect to his claim for hypertension; the record did not 
contain questions of medical fact requiring an examination to 
be resolved.  See 38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 486.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Prostate Cancer

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307 (a) (6) (iii).  The veteran's service 
personnel records reflect that he had service in Vietnam as a 
member of an infantry unit, and was awarded receipt of the 
Combat Infantryman Badge, the Vietnam Campaign Medal, and the 
Vietnam Service Medal with one Silver Star and one Bronze 
Star, among other decorations.  Thus, the veteran is presumed 
to have been exposed to herbicides in service.

For veterans exposed to herbicides, certain diseases, 
including prostate cancer, shall be service-connected if the 
requirements of § 3.307 (a) (6) are met even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of § 3.307 (d) are 
also satisfied.  38 C.F.R. § 3.309 (e) (2008).  Prostate 
cancer shall be service connected if it manifests to a degree 
of 10 percent or more at any time after service.  38 C.F.R. 
§ 3.307 (a) (6) (ii).  

The first evidence of prostate abnormality was noted in the 
January 2006 Agent Orange registry examination result report, 
which indicated that the veteran had an elevated prostate 
specific antigen (PSA) reading of 5.27.  Thereafter, a 
November 2008 private medical opinion letter submitted to the 
Board indicated that the veteran had been diagnosed with 
adenocarcinoma of the prostate after a biopsy.  Thus, as the 
veteran is presumed to have been exposed to herbicides during 
his Vietnam service, and currently carries a diagnosis of 
prostate cancer, the regulatory requirements for service 
connection for prostate cancer on a presumptive basis are 
satisfied.  Accordingly, service connection for prostate 
cancer is warranted.

Right Ear Hearing Loss

In the case of sensorineural hearing loss, service connection 
may be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The veteran's November 1961 service entrance examination, and 
August 1964 reenlistment examination, both noted normal 
whisper test scores of 15/15 in each ear.  During the 
veteran's October 1976 service separation examination, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
*
20
LEFT
20
20
20
*
20

Speech audiometry was not conducted.  Therefore, the 
veteran's service treatment records do not contain evidence 
of a right ear hearing disability, as defined by 38 C.F.R. 
§ 3.385, in service or at service separation.  There is also 
no postservice evidence of record, dated within one year of 
the veteran's service separation, showing right ear hearing 
loss that manifested to a compensable degree.  Nevertheless, 
service connection for right ear hearing loss can still be 
established if medical evidence shows that a current impaired 
hearing disability is actually due to incidents during 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

However, the evidence of record does not show that the 
veteran has a current diagnosis of right ear hearing loss for 
VA purposes.  The veteran has not identified or submitted any 
private or VA evidence dated subsequent to service which 
documents right ear hearing loss meeting the VA criteria for 
a hearing loss disability under 38 C.F.R. § 3.385.  
Specifically, during the March 1985 VA audiology examination, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
*
5
LEFT
5
10
15
*
25

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  At the May 2006 VA audiology 
examination, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
30
25
30
LEFT
15
30
30
40
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
Thus, the evidence of record does not show a right ear 
hearing disability for VA purposes in service, at service 
separation, or at any time subsequent to service, to include 
the March 1985 and May 2006 VA examination reports.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . . In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence 
of a current right ear hearing loss disability for VA 
purposes, service connection for right ear hearing loss is 
not warranted.

Because the evidence does not show a right ear hearing 
disability for VA purposes, the preponderance of the evidence 
is against the veteran's claim for service connection.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

New and Material Evidence

The veteran's original claim for tinnitus was characterized 
as "roaring in the ears," but the rating sheet from the 
final May 1985 rating decision notes that it was considered 
under Diagnostic Code 6260, which then, as now, is the 
diagnostic code for the rating of tinnitus.  Moreover, 
although the veteran claimed in 1985 that his "roaring in 
the ears" was the result of his exposure to herbicides, and 
now claims that it is the result of exposure to acoustic 
trauma in service, his current claim must be treated as one 
to reopen, as it is not a new claim, but a claim for the same 
diagnosed disorder on a different theoretical basis.  Compare 
Ashford v. Brown, 10 Vet. App. 120 (1997), with Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996), and Boggs v. Peake, 520 
F.3d 1330, 1334-35 (Fed. Cir. 2008).

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The RO denied service connection for tinnitus in May 1985, 
and notified the veteran of the decision that same month.  
The rating decision was not appealed and that decision is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  The matter 
under consideration in this case at that time was whether the 
veteran had tinnitus.  In order for the veteran's claim to be 
reopened, evidence must have been presented or secured since 
the May 1985 rating decision which is relevant to, and 
probative of, this matter.

The evidence of record at the time of the May 1985 rating 
decision relevant to the veteran's claim for service 
connection included the veteran's February 1985 claim, his 
service treatment records and service personnel records, the 
March 1985 VA general medical examination report, and the 
March 1985 VA audiology examination report.  The additional 
pertinent evidence added to the record since the May 1985 
rating decision includes the May 2006 VA audiology 
examination.

The RO denied the veteran's claim for entitlement to service 
connection for tinnitus in May 1985 on the basis that the 
March 1985 VA audiology examination showed normal right ear 
hearing, with no evidence of interference with communication.  
Although both the March 1985 VA audiology examination report 
and the May 1985 rating decision reveal that the veteran 
reported a 2-year history of ringing in his bilateral ears, 
the veteran was not diagnosed with tinnitus.  However, the 
May 2006 VA audiology examination contains such a diagnosis.  
As this evidence is "new," as it had not been previously 
considered by VA, and "material," as it raises the 
reasonable possibility of substantiating the veteran's claim, 
the issue of entitlement to service connection for tinnitus 
is reopened.

Merits of the Claim 

The veteran's service treatment records are negative for any 
complaints or diagnoses of tinnitus.  However, his service 
personnel records note that he had almost 15 years of service 
as a member of an infantry unit.  As noted above, the veteran 
first claimed that his tinnitus was related to service in 
February 1985, approximately 9 years subsequent to service.  
During his March 1985 VA general examination, the veteran 
indicated to the examiner that he had experienced constant 
bilateral tinnitus for approximately 2 years, but had also 
experienced it in service.  During the May 2006 VA audiology 
examination, the veteran reported that his tinnitus was 
constant, bilateral, and that he had experienced it in some 
manner since service.  Most critically, he denied 
experiencing postservice occupational or recreational 
exposure, noting that his jobs were mostly office work, and 
denied postservice ear surgery, ototoxic medications, head 
trauma, or a family history of hearing loss.  In his July 
2006 notice of disagreement, he asserted that his tinnitus 
was the result of daily exposure to loud noises as a member 
of an infantry unit.  

In tinnitus claims, the determination of whether or not 
service connection is warranted turns almost entirely on the 
veteran's credibility.  A grant of service connection for a 
disability generally requires medical evidence of a current 
disability and a relationship to military service, and lay 
testimony is only competent to the extent that it is limited 
to a matter that the witness has actually observed and is 
within the realm of their personal knowledge.  Compare Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994), with Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  By definition, 
however, tinnitus is "a noise in the ears, such as ringing, 
buzzing, roaring, or clicking.  It is usually subjective in 
type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1914 (30th ed. 
2003).  As noted above, tinnitus is "subjective," as its 
existence is generally determined by whether or not the 
veteran claims to experience it.  For VA purposes, tinnitus 
has been specifically found to be a disorder with symptoms 
that can be identified through lay observation alone.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran 
reports ringing in his or her ears-which the veteran did on 
examination in March 1985 as well as in May 2006-then a 
diagnosis of tinnitus is generally applied without further 
examination.  In addition, since the diagnosis of tinnitus is 
so heavily reliant upon lay statements, the etiology of the 
disorder is similarly reliant upon them.  The date that a 
veteran reports that the tinnitus symptoms began is generally 
accepted as the date that the disorder began, without further 
examination.  Accordingly, while service connection for 
tinnitus requires a medical diagnosis of tinnitus and a 
medical nexus relating the diagnosis to military service, lay 
testimony plays an unusually important role in these 
determinations.

While the Board is not competent to make a medical 
determination, it is competent to determine the credibility 
of the veteran's lay statements. See generally Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see, c.f., Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The veteran's assertions 
throughout the appeal have been consistent, and the objective 
medical evidence supports them.  Specifically, the veteran 
has affirmed that his tinnitus has existed in some form since 
service, and although he did not report tinnitus at service 
separation, he reported during the March 1985 VA examination, 
9 years subsequent to service, that he had experienced 
tinnitus for some time.  Especially in light of the veteran's 
15 years of service in the infantry, his statements as to the 
acoustic trauma he experienced in service are considered 
credible.  Further, the veteran has denied any postservice 
occupational or recreational noise exposure, or any other 
environmental or familial factors which could play a role in 
the development of his tinnitus, and there is no evidence to 
question the integrity of these statements.  

Accordingly, based on the totality of the evidence of record, 
the Board finds the veteran's lay statements, that his 
tinnitus symptoms began during military service and have 
continued since that time, to be credible and therefore, 
competent evidence.  As such, the basis for the May 2006 VA 
examiner's medical nexus opinion-which stated that the 
veteran's tinnitus was not related to his military service 
because it was not noted on service separation-is not 
probative, especially because it fails to consider the lack 
of postservice noise exposure and the veteran's statements 
that he experienced tinnitus in service.  See Charles, 16 
Vet. App. at 373-374.  While there is no objective medical 
evidence of record that addresses when the veteran's tinnitus 
began, his statements alone may be considered competent 
evidence to make such a determination.  Id. at 374.  
Accordingly, the medical evidence of record shows that the 
veteran has a current diagnosis of tinnitus and the lay 
evidence of record shows that it began in military service.  

Applying the doctrine of reasonable doubt, the Board finds 
that the veteran's tinnitus is related to active military 
service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for tinnitus is warranted.

Hypertension

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

The record does not reflect, nor does the veteran assert, 
that his hypertension is directly related to service.  
Instead, the veteran argues that his hypertension is related 
to his service-connected diabetes mellitus, type 2.  To that 
end, the veteran's blood pressure readings were 138/90 
millimeters of mercury (mm/Hg) on his November 1961 service 
entrance examination; 134/86 mm/Hg on his August 1964 
reenlistment examination; and 122/80 mm/Hg on his October 
1976 service separation examination.  None of these 
examinations, or any other service treatment records, show 
that the veteran was diagnosed with hypertension in service 
or at service separation.  Moreover, there is no evidence 
that the veteran was diagnosed with hypertension within the 
one-year presumptive period.  Additionally, there is no 
evidence that relates the veteran's hypertension directly to 
his military service or to any incident therein.  
Accordingly, service connection for hypertension on a direct 
or presumptive basis is not warranted.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309.

After careful consideration, the Board concludes that the 
evidence of record also does not support a grant of service 
connection for hypertension on a secondary basis, as the 
evidence does not show that the veteran's hypertension was 
either caused by or aggravated by his service-connected 
diabetes mellitus, type 2.  One of the veteran's private 
physicians, Dr. M. S., indicated in an October 2005 opinion 
letter that the veteran had no visual, cardiovascular, 
neurological, or renal complications due to diabetes 
mellitus, type 2.  Additionally, the private medical evidence 
of record reveals not only did the veteran's hypertension 
diagnosis precede his September 2004 diabetes mellitus, type 
2, diagnosis by over 2 years, but that the blood pressure 
readings in the years prior to and subsequent to his diabetes 
diagnosis were similar, despite the prescription of 
medication for increasingly severe hypertension from May 2002 
forward.  

Specifically, the blood pressure readings in the two years 
prior to the diabetes diagnosis ranged from a low of 146/82 
mm/Hg in June 2004, to a high of 205/110 mm/Hg in January 
2003; in the two years after the diabetes diagnosis, the 
blood pressure readings ranged from a low of 120/80 mm/Hg in 
January 2005, to a high of 180/102 mm/Hg in March 2006.  The 
lack of substantive difference in blood pressure readings 
prior to and subsequent to the diabetes diagnosis tends to 
show that the veteran's service-connected diabetes mellitus 
diagnosis also did not aggravate his hypertension; indeed, in 
the months leading up to the diagnosis, the veteran's blood 
pressure readings were the closest to normal, including the 
reading of 146/82 in June 2004.  Moreover, the highest post-
diabetes diagnosis blood pressure reading, of 180/102 in 
March 2006, was noted to be attributable to the veteran's 
noncompliance with his prescriptions, despite careful 
monitoring and adjustment of those medications.  

Finally, despite the statements from the veteran as to the 
relationship between his hypertension and his service-
connected diabetes mellitus, type 2, it is well established 
that a lay person without medical training, such as the 
veteran, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  See 
Espiritu, 2 Vet. App. at 494-5; see also 38 C.F.R. § 3.159(a) 
(1).  The above objective medical evidence does not show that 
the veteran's hypertension was caused or aggravated by his 
service-connected diabetes mellitus, type 2; for that reason, 
service connection for hypertension on a secondary basis is 
not warranted.

Because there is no medical evidence of hypertension in 
service or within one year of service separation, and the 
evidence does not relate the veteran's hypertension to 
service or to a service-connected disorder, the preponderance 
of the evidence is against his claim for service connection.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for prostate cancer is granted.

Service connection for right ear hearing loss is denied.

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for 
tinnitus is reopened.

Service connection for tinnitus is granted.

Service connection for hypertension is denied.


REMAND

The veteran's left ear hearing acuity was normal on service 
entrance in November 1961 and on reenlistment in August 1964.  
However, during the veteran's October 1976 service separation 
examination, a decrease in hearing acuity in the left ear was 
noted.  At that time, puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
*
20
LEFT
20
20
20
*
20

Subsequent to service, although the March 1985 VA audiology 
evaluation also showed no evidence of left ear hearing loss 
for VA purposes, puretone decibel loss on VA examination in 
May 2006 was noted to be at or above 30 decibels in four of 
the five Hertz levels specified in 38 C.F.R. § 3.385, and the 
VA examiner concluded that the veteran had "a mild to severe 
degree [of] sensory [hearing loss] in the left ear."  

In providing a nexus opinion, the May 2006 VA examiner 
concluded that the veteran's left ear hearing loss was not 
related to his military service solely on the basis that 
there was no hearing loss noted on the veteran's October 1976 
service separation examination; indeed, the examiner stated 
that the "values" on the service separation examination 
"indicated normal hearing across the frequency range 500 
through [4000] Hertz bilaterally."  However, the puretone 
decibel thresholds documented on the veteran's October 1976 
examination report, as reproduced above, do in fact show a 
decrease in the veteran's left ear hearing acuity; thus, the 
VA examiner's opinion was based on an erroneous premise.  
Additionally, and perhaps most critically, the Court of 
Appeals for Veterans Claims (Court) essentially concluded in 
Hensley v. Brown, 5 Vet. App. 155 (1993), that even if 
hearing loss for VA purposes is not shown in service or at 
service separation, service connection for hearing loss can 
still be established if medical evidence shows that a current 
impaired hearing disability is actually due to incidents 
during service.  In Hensley, there was an "upward shift" in 
hearing loss over the course of the veteran's service, which 
is also true in the instant case.  Moreover, the VA examiner 
failed to account for the veteran's consistent denial of 
postservice occupational or recreational noise exposure, or 
any other environmental or familial factors.  Accordingly, a 
new VA opinion must be obtained to determine whether the 
veteran's current left ear hearing loss is related to the 
acoustic trauma sustained during his military service.

Accordingly, the issue of left ear hearing loss is remanded 
for the following actions:

1.  The RO must forward the veteran's 
claims file and a copy of this Remand 
to a VA examiner of appropriate 
expertise, and obtain an opinion as to 
the etiology of the left ear hearing 
loss documented and diagnosed on VA 
examination in May 2006.  The examiner 
should indicate that both the claims 
file and the Remand were reviewed prior 
to formulating an opinion. Following a 
review of the service and postservice 
treatment records, the examiner must 
state whether the veteran's left ear 
hearing loss, as diagnosed on VA 
examination in May 2006, is related to 
the veteran's military service.  
Information contained in the veteran's 
service personnel records, including 
his service as an infantryman, the 
objective medical findings in the 
service treatment records, the previous 
VA audiological evaluations currently 
of record, the veteran's history of any 
inservice and postservice noise 
exposure, and any other pertinent 
clinical findings of record, must be 
taken into account.  If the requested 
opinion(s) cannot be provided without 
resorting to speculation, the examiner 
must so state.  A complete rationale 
must be provided for any opinion 
expressed.  The report prepared must be 
typed.  

2.  After the above actions have been completed, 
the RO must readjudicate the issue of entitlement 
to service connection for left ear hearing loss.  
If any benefit sought on appeal remains denied, a 
supplemental statement of the case must be issued, 
and the veteran and his representative must be 
afforded an opportunity to respond.  Thereafter, 
the case must be returned to the Board for 
appellate review.

3.  THE VETERAN'S APPEAL HAS BEEN ADVANCED ON THE 
BOARD'S DOCKET.  This claim must be afforded 
expeditious treatment.  All claims remanded by the 
Board or by the Court for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


